﻿I bring greetings from the people and Government of Belize. I take this opportunity to congratulate Mr. Dante Caputo of Argentina on his election to the high post of President of the General Assembly. I am confident that he brings with him the expertise and energy for which he is well known and I wish him a most successful presidency, of which he and his great State, Argentina, may be proud.
It would, however, be remiss of me to fail to recognize the great contribution to the process of the presidency made by my colleague and friend, Dame Nita Barrow of Barbados, and to wish her too, success in her continuing illustrious career.
It is my sad duty to inform the Assembly that the Foreign Minister of Belize, Mr. Dean Barrow, is unable to take his place at this rostrum owing to serious illness in his family. Only something of such critical importance could keep him away. He sends his greetings to all his colleagues, with the following message: "The forty-third session of the United Nations General Assembly has opened in an atmosphere of almost unbridled optimism. Since last we met favourable developments in international relations have occurred with a speed that has confounded the naysayers, He have been witness to the de-escalation of several of the consuming conflicts that earlier blighted the global agenda. And we have even seen the possible beginning of the end of the madness that is nuclear stockpiling.
"We may be forgiven, then, if our speeches at times depart from the usual sententious rhetoric to strike an occasional high note of celebration. For we are enjoying a victory of sorts, and that victory is nothing less than the triumph of multilateralism, the revalidation of the United Nations system, and the vindication in the contemporary era of the historical vision of our founding fathers.
I think it is particularly fitting that the assignment of superintending this exciting excursion into new avenues of international collaboration, should fall on the capable shoulders of one of Latin America's sons - a son of Argentina. I congratulate you, Mr. President, on your election to this high office, confident that your authority and capacity are nonpareil. My delegation wishes you well as you embark on a difficult but rewarding task. The burden of your duties will surely be eased appreciably by the fact that another eminent son of Latin America, in the person of our esteemed Secretary-General, Javier Perez de Cuellar, will be at your side.
"The Secretary-General has now seen much of what he has striven for become reality. I congratulate him on his patience, his persistence and his success.
"Often the sacrifices and hard work of Under-Secretaries-General go unremarked in the bureaucratic profusion that is the United Nations. My delegation seeks the Assembly's indulgence to record our appreciation of the Under-Secretary-General for General Assembly Affairs and his staff. They efficiently serviced the last General Assembly and its resumed sessions, as well as the third special session on disarmament.
"That there has been a significant reduction in regional and international tensions over the past year is undoubted. Greater communication has been established between the super-Powers, the global community is resting a little easier, and the dream of universal peace has taken new wing. Much of the credit for this breakthrough can be claimed by the Organization. Burdened by notions of their national interests and misguided by the concept of bipolarity, the United States and the Soviet Union would not have reached their current degree of rapprochement without the atmosphere created by the United Nations. It is as much to the appeals and pressure of peace-loving Member States as to their own enlightenment that the super-Powers owe the present, unprecedented level of detente.
"My Government congratulates the United States of America and the Union of Soviet Socialist Republics on the positive first step they have taken to reduce the balance of terror. By agreeing to the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - they have signalled some small acknowledgement of the cry of the world community, which rejects being held hostage to the possibility of nuclear annihilation.
"At the same time, the point has been fairly made that, if the super-Powers had the capacity to destroy the world 50 times over, the achievement of a Treaty that merely cuts that ability in half, so that they are now able to destroy the world only 25 times over, is more symbolic than real. 
We therefore encourage the super-Powers to continue their dialogue recognizing their responsibility not to let an illusion of peace replace the reality of peace. Our world will be a better place if the strongest among us find ways to co-operate with each other and accept that their best security lies not in the quantity of their arms but in the quality of their trust.
Both their peoples and our peoples would benefit from the reduction of the stupendous military budgets, with some of the savings being designated for the poorest and most infirm among us.
"Most countries, and particularly those in our region, Latin America and the Caribbean, have coins to realize that the problems of peace and development are indissoluble linked, since without peace there can be no development and without development peace will always be precarious.
"My Government congratulates our neighbouring Central American republics on the path to peace and development they have undertaken with the signing of the Esquipulas II agreement. We note, though, that the road has not been a straight one. There seems to have been a sapping of the political will that led to the regional agreement. Stasis has set in and there may even have been some slippage. № therefore urge Central America to recover the energy that will allow it to find a lasting and indigenous solution to a complex problem. At the same time we call on external interests to refrain from further jeopardizing the prospects of peace by attempting to transform essentially local difficulties into dimensions of East-West rivalry. We urge all Member States of the United Nations to abide by the Charter principles, most particularly the principle of non-interference in the domestic affairs of States. A scrupulous regard for these norms of international behaviour will ensure the continuation of the regional process leading to peace, social betterment, economic development and security.
"For its part the Government of Belize supports the right of all States including the Republics of Panama and Nicaragua, to choose their own leaders and to fashion their own political, social and economic systems free from threats or pressures. This is one small way in which we think we can contribute to the process of regional respect and reconciliation.
"Another contribution to peace in Central America is Belize's often-stated willingness to remove itself from the agenda of conflict in the region. In this effort we reiterate our appreciation to Member States for their continued support for Belize's independence, sovereignty and territorial integrity. Their interest and active Participation in promoting the rights of the Belizean people continue to be a source of strength to us.
"It is a measure of the maturity of that country that the civilian administration of the Republic of Guatemala has agreed to join with us in a search for a solution to the difficulties that have prevented our two States from the full enjoyment of normal relations as independent neighbours.
"My Government is pleased to report that some progress has been made during the past few months, permanent Joint Commission comprising representatives of Belize and the Republic of Guatemala, with the additional participation of representatives of the United Kingdom, has been established. This Commission is charged with the preparation of a comprehensive draft of a treaty designed to resolve definitively the situation between Belize and Guatemala. "All sides have embarked on this exercise in good faith, in an effort to arrive at a just and honourable solution acceptable to all the interested parties. Since people-participation is a fundamental pillar of Belize's democracy, whatever treaty is produced must be endorsed by the Belizean people in a general referendum before it can be considered to have been accepted.
"Our country maintains warm and friendly relations with all our neighbours in Central America, and our people would welcome a formula that would enable Belize and Guatemala not only to coexist in geographic contiguity but also to co-operate in human harmony. 
"We continue to confront the challenges inherent in our reality as a Caribbean state on the Central American region and we are encouraged by the recognition by the United Nations system that Belize is possessed of a dual heritage that entitles it to maintain both its Caribbean and its Central American identity.	
"It was therefore with a sense of special status that Belize took part in the dialogue of Latin America and Caribbean Foreign Ministers initiated by the Latin American Economic System and held in Caracas in September. We fully endorse the conclusions from the dialogue and propose to participate actively in further efforts to strengthen Latin American and Caribbean unity.	"Our region, in common with most of the developing world, continues to face a serious economic crisis that takes its toll of the quality of life of our peoples, creating conditions ripe for the political instability and social tensions that are anathema ix the consolidation of democracy.
"The persisting external imbalances that characterize the international economy at present give rise to the inevitability of chronic diminishing returns for primary producing and debtor countries, however valiant their efforts at greater production and timely debt servicing. We note that although real growth in the seven major industrial countries averaged 3,1 per cent in the year just past as against 28 per cent in 1986, the pattern of performance in developing countries was different. The rate of output growth in developing countries as a group was in fact one percentage point below the 1986 level. 
"For many developing countries the debt problem remained a critical issue. The need to remain current on debt-service payments and thus retain some level of creditworthiness was reflected in restrictive fiscal and monetary policies that served to limit growth rates. Faced with the need to improve external accounts, indebted countries have had to increase savings relative to investment or reduce investment relative to savings, in both cases impacting adversely on the capacity creation for future growth. Approaches to a solution to the debt problem have continued to focus on the case-by-case option, despite widespread recognition of the multilateral and interdependent nature of the situation. Efforts to relieve the debt burden arising from loans extended by commercial banks have been complicated by the increasingly hard line taken by bank regulators in relation to provision for inadequately performing loans. "
To create the conditions for the era of development that ought to accompany the onset of peace, hard decisions will be required to eliminate the main sources of imbalance between the larger industrialized countries on the one hand and between debtor developing countries and creditor developed countries on the other. Unless the heavily indebted developing countries can be assisted to grow out of their present situation, the likelihood of voluntary or involuntary suspension of debt servicing and consequential social and political instability will only increase, making nonsense of the notion of peace in our time. 

"While not itself immune to the vicissitudes of the international economic situation Belize has recorded modest growth in real terms over the past year. We have managed to restructure our debt burden to service it more effectively. Flows of private and public investment have increased to facilitate infrastructural development and growth in the agriculture and tourism sectors. Under certain preferential arrangements there has been a favourable trading environment for our commodity exports, and an emphasis on diversification into other areas of activity has compensated somewhat for the fall in revenue resulting from the depressed prices on the international sugar market. 
In keeping with my Government's policy of providing the economic and social infrastructure to facilitate private-sector economic development and provide jobs for our people, we have embarked on a number of large development projects. These include rehabilitation and extension of the main runway and construction of a new terminal building at the international airport; expansion of power generation and distribution capacity in the electricity company, together with feasibility assessments for mini-hydro installations around the country; acquisition of international telephone services from a foreign company; construction of a new public hospital for the country; rehabilitation and expansion of the main highway network; provision of credits for private-sector projects; and a number of smaller projects and initiatives to improve the quality of life in general. 
"Belize continues to rely on the performance of its people in the management and direction of the economy; but we also work for improvement with the assistance and support of international development and financial organizations as well as the assistance of a number of friendly countries. These include, but are not limited to, the United States, Canada, the United Kingdom and Mexico. 
"We hope to expand the roster of our partners in development by demonstrating our capacity and our maturity in ordering our development priorities. At the same time, we consider it necessary to reject the tendency of some donor countries and international agencies to attempt to dictate the development process of recipient States. That practice has led to misplaced priorities in the social and economic programmes of several developing countries, priorities inconsistent with the basic human needs of our peoples. My delegation is of the view that donors need to adopt a degree of sensitivity to this situation. That would allow recipient countries to set their own agenda based on the reality of their individual experiences.
"To allay the concerns of those who fear the spectre of misappropriation of aid money, mechanisms for proper co-ordination and accountability surely can be devised. A comprehensive needs assessment of the targeted sectors within the recipient countries ought to be made in consultation with the beneficiary country. To involve local authorities in the planning stage ensures that account is taken of the peculiarities of indigenous bureaucratic and co-ordinating machinery, and so guarantees implementation of projects for the benefit of the greatest number.
"It is in that context that Belize welcomes the Initiative of the Office of the United Nations High Commissioner for Refugees and the United Nations Development Programme's plan for economic co-operation for Central America. Belize was originally excluded on the ground that it was not part of Historic Central America. But as the Haitian proverb puts it, 'The pencil of God has no eraser. And we are happy about Belize's belated inclusion in the plan, thereby reconciling the notion of Historic Central America with the simple fact of geography.
"Belize has considered and submitted some project profiles aimed at assisting us to redress the economic and social problems occurring as a consequence of the influx of refugees from situations of conflict in the region. These projects respond to real needs and are intended to assist in the machinery of relocation as well as to benefit the Individual refugees and the communities in which they have been integrated. "We stand ready to work with the agencies concerned to make sure that the projects are carried put to the optimum benefit of the target group. At the same time, we join in the appeal to potential donors that have not yet done so to commit the necessary reserves to make this humanitarian initiative an early reality.	My Government joins in the commendation already expressed to the Soviet Union on its decision to withdraw its troops from Afghanistan. We urge the Soviet Union to let nothing deter it from this decision, nor to delay its fulfilment.
"The people of Afghanistan have suffered long enough and their development has been significantly retarded by the presence of foreign troops on their soil. Our hope is that the absence of those troops will create the climate for the return to a genuinely independent and non-aligned Afghanistan under a leadership responsive to the will of the people of that troubled land. 
We welcome the appointment of a co-ordinator for United Nations humanitarian and economic assistance relating to Afghanistan, and support the people of that country as they embark on the process of reconstruction. I should also like to express my appreciation, and that of my Government, to the Government and people of Pakistan for the constructive role they have assumed during this crisis. Pakistan has served as host to more than 2 million refugees from Afghanistan, at great cost to its own people and resources. It is our hope that they too can now begin the rebuilding process in their own country.
"In the present global atmosphere of reconciliation and good will, there still remain areas where peace has been elusive. One such area is Kampuchea. The occupation of Kampuchea by Vietnamese troops is a violation of the United Nations Charter and the principles of the Non-Aligned Movement. Аs well it adds to the economic and personnel burden of Viet Kara itself. This era of conciliation offers Viet Nam a unique opportunity to reflect on its own struggle for independence, which won the support and admiration of the majority of the world's people. To re-establish that spirit of solidarity among the community of nations, Viet Nam is engaged to subscribe to a political settlement based on the withdrawal of Vietnamese forces and internationally supervised free elections.
"We are encouraged by the decision of the protagonists in the Gulf war to agree on a cease-fire under the auspices of the Security Council. The time has passed for determining which side has won or which should win this senseless confrontation. The havoc and destruction visited on both sides, as well as on innocent non-combatants, have been monumental. Security Council resolution 598 (1987) affords the most viable framework for achieving a just and Lasting settlement. We are confident of the ability of the Secretary-General to act as a reliable interlocutor, and we appeal to those who have carved for themselves a special role in this affair to do all that is possible to ensure success in the negotiations and a return to normalcy and development in both Iran and Iraq.
"The situation in the Middle East continues to be volatile. My government was encouraged earlier this year when it appeared that an agreement might be reached on an international peace conference on the Middle East. We would support the early convening of such a conference. Our policy remains committed to the right of Israel to exist within secure borders - but not at the expense of a Palestinian homeland. For these difficult issues to be settled and for peace to return to the Middle East, dialogue between Israel and the Arab States is essential. 
"While athletes from the four corners of the globe convened in Seoul to compete in friendly rivalry for the gold, silver and bronze in the games of the XXIV Olympiad, South Korea's leadership made a great leap forward toward fulfilling the dream of a unified Korea. He welcome and are encouraged by the declaration of President Roh Tae Woo that his Government is willing to end the situation of confrontation between the two Koreas and to establish relations with North Koreas based on a spirit of co-operation. This fundamental change of attitude will go a long way towards defusing tensions north and south of the thirty-eighth parallel and towards re-establishing hope for reunification of the two Koreas.
"We are heartened by the progress made in the negotiations regarding the 13-year-long conflict in Angola. It is our hope that as the South African and Cuban troops make their way home, the issue of linkage will finally be laid to rest and the way opened for Namibia to proceed at last to its independence.
"The intransigence of minority white South Africa in refusing to share power with majority black South Africa makes a bloodbath in that country inevitable. We regret that certain members of the international community are unwilling or unable to join in mandatory sanctions against that terrorist State. And in the name of our suffering brothers and sisters we appeal for an end to this mollycoddling of the Pretoria regime. "A few months ago we celebrated Nelson Mandela's 70th birthday. Mandela is a statesman as well as a freedom fighter, but in South Africa he has remained imprisoned like a common criminal. The continued incarceration of Nelson Mandela, as well as the proscription of the African National Congress of South Africa (ANC), is testimony to the barbarous lack of foresight on the part of the apartheid regime. It might not be too late to demonstrate some semblance of good sense by a decision now to release, unconditionally Nelson Mandela and the other political prisoners. Such a gesture would facilitate dialogue between the Botha regime and the leaders of the black community, and would perhaps spare the continent of Africa the South African version of Armageddon that will otherwise surely follow.
"Members will recall that at previous sessions of the General Assembly my delegation dealt with the matter of the production, trafficking and consumption of dangerous drugs. The significant aggravation of the drug problem and its harmful effects on our societies urge immediate and concerted efforts to deal with it. For our part, Belize has adopted a multi-disciplinary course of action to prevent and reduce the illicit demand for narcotic drugs and ¡psychotropic substances: to control their use and supply, to suppress illicit trafficking and to provide treatment and rehabilitation for drug abusers and their victims. This is the approach that was agreed upon by the United Nations Conference held in Vienna last year.
"It has long been recognized that the drug problem spans borders economic circumstances and ideologies, threatening to create its own orthodoxy and its own peculiar moral and social imperatives. The war against drugs requires the co-operation of all nations, and we cannot lose sight of the fact that the basic motivation for drug production and trafficking stems from the readily available market and the phenomenal rewards offered by that market. Recognition of this by the largest consumer country has therefore been a welcome development.
"Small Governments must continuously defend their political and economic independence and their territorial integrity. Of late, assaults on our sovereignty have included attempts to introduce industrial waste into our region. As industrial and toxic waste accumulates in the developed countries  our small States are offered the argument that somehow we can benefit from the dumping of industrial waste on our land and in our sea. This is a remarkable piece of insolence from those who are determined to protect their own environmental balance while offering blandishments to destroy ours. My Government emphatically rejects those overtures, and we call on the industries concerned to make their own arrangements in their own countries to dispose of the effluent of their prosperity.
"No amount of economic benefit can compensate for the environmental devastation and human harm that will follow indiscriminate dumping of industrial waste. The quality of life we enjoy cannot be bartered for the quantity of promises we are offered.
"We in Belize have more than once undergone the trials associated with killer hurricanes. We are therefore especially able to empathize with our sister country of Jamaica, with the Cayman Islands and with the State of Yucatan in Mexico. We join in the appeal for international assistance to help these areas recover from their savaging by hurricane Gilbert.
"If I began this presentation in an upbeat manner, it is just as well to end on a note of caution. Although there have been real successes in the past year, the international agenda nevertheless remains crowded with conflicts. It would be a mistake, then, merely to give ourselves over to self-congratulation. What is needed rather is to press on with a new determination inspired by our recent progress. ¡Such a determination should above all seek to preserve the gains made by the process of multilateralism and to extend them from the political arena to the sphere of economic relations.
In urging on all Member States this renewed commitment to multilateralism, I am reminded of the tale of Oedipus. Members will recall how in ignorance he killed his father and married his mother. Queen Jocasta, and so became ruler of Thebes. In the meantime, the fates visited a plague on his subjects and tortured them with great pestilences. When Oedipus realized that he himself was the cause of the suffering, he put out his own eyes and wandered blind away from Thebes.
"The Czech émigré writer Milan Kundera uses this story to make the point that we cannot escape the consequences of our actions, even though those actions might have been unwitting.
"How,, one of the recurring themes of international, relations is that there is nothing more injurious to an effective world order than that the law of the jungle should prevail, that the strong should take advantage of the weak, that unilateral egocentricity should defeat collective responsibility.
"If we were to reject the case for multilateralism, therefore, we would be deliberately ignoring the lessons of history and could not even lay claim to the dubious excuse that we proceeded in ignorance. And who would gainsay that the consequences of our action could entail the demise of civilization, the extinction of our humanity? "It is a chilling prospect, but one that we nay avoid by our continuing allegiance to the concept of multilateralism that is, after all the very raison d'être of our United Nations system."
